     Case 3:21-cv-00046-MMD-WGC Document 4 Filed 01/22/21 Page 1 of 1


1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     RAYMOND GENE PHENIX,                              Case No. 3:21-cv-00046-MMD-WGC

10                                  Petitioner,                        ORDER
             v.
11
      PRESIDENT J. BIDEN, et al.,
12
                                Respondents.
13

14          This action was opened with a petition for an order finding Petitioner's conviction

15   null and void. (ECF No. 1-1.) Upon receiving notification of the opening of this action,

16   Petitioner filed a notice stating that the petition should have been filed in his closed habeas

17   corpus action, Phenix v. Schomig, Case No. 2:03-cv-00485-MMD-NJK, under 28 U.S.C.

18   § 2254. (ECF No. 3.) The Court will transfer the petition to Phenix v. Schomig and close

19   this action.

20          It is therefore ordered that the Clerk of Court file the petition for an order finding

21   Petitioner's conviction null and void (ECF No. 1-1) in Phenix v. Schomig, Case No. 2:03-

22   cv-00485-MMD-NJK.

23          It is further ordered that the Clerk of Court administratively close this action.

24          DATED THIS 22nd Day of January 2021.

25

26

27                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
28
